
	

113 HR 2873 IH: E3 Initiative Evaluation Act
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2873
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Ms. Esty introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Science, Space, and
			 Technology, Education and
			 the Workforce, Small
			 Business, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To evaluate and authorize the continuation of the
		  activities of the Economy, Energy, and Environment (E3) Initiative to Support
		  Sustainable Manufacturing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 E3 Initiative Evaluation
			 Act.
		2.Economy, Energy,
			 and Environment Initiative
			(a)Comptroller
			 General study and report
				(1)Study
					(A)In
			 generalThe Comptroller
			 General shall conduct a study regarding coordination of executive branch
			 activities related to the Economy, Energy, and Environment (E3) Initiative to
			 Support Sustainable Manufacturing.
					(B)Issues to be
			 studiedIn conducting the
			 study under subparagraph (A), the Comptroller General shall evaluate—
						(i)the amount of Federal financial, personnel,
			 and other resources used by the Department of Commerce, the Department of
			 Energy, the Environmental Protection Agency, the Department of Labor, the Small
			 Business Administration, and the Department of Agriculture in supporting the
			 activities of the Economy, Energy, and Environment (E3) Initiative to Support
			 Sustainable Manufacturing;
						(ii)the
			 results and accomplishments of the participating agencies’ activities
			 undertaken through such Initiative to assist interested stakeholders;
						(iii)barriers to more
			 effective coordination among the agencies participating in such Initiative;
			 and
						(iv)ways to increase
			 effective assistance to the stakeholders.
						(2)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall transmit to the Congress a
			 report summarizing the results of the study conducted under paragraph
			 (1).
				(b)Continuation of
			 initiativeThe Federal
			 agencies that participate in the Economy, Energy, and Environment (E3)
			 Initiative to Support Sustainable Manufacturing shall continue such
			 participation under the same terms and conditions as specified in the
			 memorandum of understanding signed by the agencies on September 10, 2010, for
			 at least 3 years after the date of enactment of this Act.
			(c)ReportNot later than March 31st of each year, the
			 agencies participating in the Initiative, through the Interagency Coordinating
			 Committee established under the memorandum of understanding that created the
			 Initiative, shall transmit to Congress a report on the Initiative.
			
